          Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 1 of 22




Laurence (“Laird”) J. Lucas (ISB # 4733)
Bryan Hurlbutt (ISB # 8501)
Garrison Todd (ISB # 10870)
ADVOCATES FOR THE WEST
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)
llucas@advocateswest.org
bhurlbutt@advocateswest.org
gtodd@advocateswest.org

Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

WESTERN WATERSHEDS PROJECT,                )     No. 01:19-cv-065-REB
WILDEARTH GUARDIANS, and CENTER            )
FOR BIOLOGICAL DIVERSITY,                  )     PLAINTIFFS’ COMBINED
                                           )     RESPONSE/REPLY BRIEF ON
     Plaintiffs,                           )     CROSS-MOTIONS FOR
                                           )     SUMMARY JUDGMENT
     v.                                    )     (ECF Nos. 20, 23 & 26)
                                           )
U.S. SHEEP EXPERIMENT STATION, and         )
USDA AGRICULTURAL RESEARCH                 )
SERVICE,                                   )
                                           )
     Defendants.                           )
         Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 2 of 22




                                        INTRODUCTION

       Defendant U.S. Sheep Experiment Station (Sheep Station) and Intervenor American

Sheep Industry (ASI) argue the Court should reject Plaintiffs’ NEPA challenges as improper

policy disagreements with “congressional priorities,” and “mere fly-specking” of the July 2017

Final Environmental Impact Statement (FEIS) and July 2018 Record of Decision (ROD). See

ECF Nos. 23 & 26. Such rhetorical attacks do not defeat Plaintiffs’ showing that the FEIS and

ROD have fatal defects in violation of NEPA and the APA.

       The Sheep Station reiterates the FEIS’s statement that other agency NEPA documents

evaluated and authorized Sheep Station grazing on the non-Agricultural Research Service (ARS)

lands, and argues “the Sheep Station’s actions on non-ARS properties do not ‘trigger’ NEPA.”

See Def. Br. (ECF No. 23) at 8, 10–11.1 That is wrong factually and legally. There are no other

valid NEPA analyses for the non-ARS lands, and the Sheep Station’s grazing on both ARS and

non-ARS lands is the “proposed action” it approved based on the FEIS and ROD, which

Plaintiffs properly challenge in this case.

       Equally misplaced is the Sheep Station’s contention that claims relating to the Snakey-

Kelly allotments are “moot” because those allotments were closed to grazing on an interim basis

after the FEIS was issued. The July 2018 Supplemental Information Report (SIR) and ROD

provide that “grazing will resume as described under alternative 1 of the FEIS” once the Snakey-

Kelly allotments “become available.” Because the Sheep Station has not irreversibly given up on

grazing Snakey-Kelly under the terms of the FEIS and ROD, it fails to carry its heavy burden of

showing mootness.




1
 Because ASI simply reiterates the legal arguments made by the Sheep Station, see ECF No. 26-
1, at 7-15, Plaintiffs only cite the Sheep Station’s arguments throughout this brief.

                  PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 1
         Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 3 of 22




       Moreover, the Sheep Station’s consideration of alternatives in the FEIS and ROD was

fundamentally misleading by portraying the proposed action—modified Alternative 1—as

“continuing historic and ongoing grazing,” when in fact the East and West Summer Ranges and

Meyers Creek allotments had not been used for a decade. Yet the FEIS and ROD rejected all

alternatives to close any allotments by asserting it would unreasonably interfere with the Sheep

Station’s research mission. The SIR and ROD never re-evaluated that position after the Snakey-

Kelly allotments were closed. Their closure thus underscores Plaintiffs’ claims that the Sheep

Station failed to give adequate consideration to any alternatives other than its pre-determined

action, for which the Court can order effective relief by remanding for a new EIS and ROD.

       These and other NEPA defects shown by Plaintiffs are not “mere fly-specking.” The

Sheep Station purports to approve its “historic and ongoing grazing” into the indefinite future

when in reality its grazing has been increasingly limited by wildlife conflicts, which it

downplayed while exaggerating the importance of its “research.” The time is long past for the

Sheep Station to candidly evaluate the present reality of its grazing and accurately assess

alternatives and impacts, as required by NEPA. The Court should thus grant summary judgment

for Plaintiffs, and reverse and remand the FEIS, SIR, and ROD.

                                          ARGUMENT

       I.      THE SHEEP STATION’S REFUSAL TO EVALUATE DIRECT AND
               INDIRECT IMPACTS ON NON-ARS LANDS VIOLATES NEPA.

       Plaintiffs have shown that the FEIS failed to address direct and indirect impacts of Sheep

Station grazing on non-ARS lands, including the Forest Service allotments and DOE’s Mud Lake

Feedlot. See Plfs. Separate Statement of Facts (SOF) (ECF No. 20-2), ¶¶ 9–14; Plfs. Br. (ECF

No. 20-1), at 6–7, 9–12. Again, the FEIS expressly stated that it “analyze[d] the direct/indirect

effects of the proposed actions on ARS properties only,” because “[s]eparate NEPA analyses



                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 2
         Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 4 of 22




were prepared and decisions were made by the respective agencies to authorize sheep grazing on

the lands they administer” and “[i]t is neither required nor appropriate that the Sheep Station

revisit these decisions.” AR 31102 (emphases added).

       The Sheep Station’s Response SOF (ECF No. 23-1) quotes another passage of the FEIS,

which similarly stated that “our use of these allotments is covered under separate agreements

with those agencies; which dictate when and how many animals we can graze; and are covered

separately by the appropriate National Environmental Policy Act documents.” Def. SOF at 3

(quoting AR 31028) (emphasis added). Thus, it is undisputed that the FEIS refused to address

direct or indirect effects of Sheep Station grazing on the non-ARS lands, violating NEPA.

       A.      The Sheep Station Cannot Avoid NEPA’s Duty to Fully Evaluate
               Direct and Indirect Effects of its Grazing on Non-ARS Lands.

       The Sheep Station argues that its “actions on non-ARS properties do not ‘trigger’

NEPA,” because it “cannot utilize the non-ARS lands without authorization from the appropriate

agency,” and Plaintiffs instead have to challenge the other agencies’ alleged NEPA documents.

See Def. Br. at 10–11, citing San Luis & Delta-Mendota Water Auth. v. Jewell, 747 F.3d 581,

644 (9th Cir. 2014). The Court must reject this erroneous argument.

       First, the Sheep Station ignores the fact that the “proposed action” studied in the FEIS is

“to continue historical and ongoing grazing and associated activities” on both the ARS and non-

ARS lands. AR 31011. See also AR 31028 (“This project is being proposed by the [Sheep

Station] . . . to continue sheep grazing and associated activities currently occurring on Sheep

Station properties; U.S. Department of Agriculture, Forest Service allotments; and a feedlot on

Department of Energy (DOE) land (proposed action)”). Having defined the “proposed action” as

Sheep Station grazing on ARS and non-ARS lands, the Sheep Station cannot now exempt itself

from its NEPA duty to provide “a reasonably thorough discussion of the significant aspects of



                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 3
         Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 5 of 22




the probable environmental consequences” of that proposed action, California v. Block, 690 F.2d

753, 761 (9th Cir. 1982), including all direct, indirect, and cumulative effects. W. Watersheds

Proj. v. Kraayenbrink, 632 F.3d 472, 491–93 (9th Cir. 2011). See also 40 C.F.R. § 1508.8

(defining direct and indirect effects).

       Moreover, the Sheep Station’s argument that it has no duty to evaluate effects of its

proposed action on lands outside its own jurisdiction is wrong as a matter of law. See S. Fork

Band Council of W. Shoshone of Nevada v. U.S. Dept. of Interior, 588 F.3d 718, 725–26 (9th Cir.

2009) (reversing approval of mine on BLM lands that did not address effects of transporting ore

to off-site processing facility); City of Davis v. Coleman, 521 F.2d 661, 676 (9th Cir. 1975)

(reversing agency’s refusal to assess effects of highway interchange in spurring development on

private and state lands); Colorado River Indian Tribes v. Marsh, 605 F. Supp. 1425, 1433 (C.D.

Cal. 1985) (rejecting decision to assess only impacts within agency’s jurisdiction, holding it

“should have analyzed the indirect effects . . . on both ‘on site’ and ‘off site’ locations”); see also

40 C.F.R. 1502.14(c) (requiring NEPA analysis to “include reasonable alternatives not within the

jurisdiction of the lead agency”).

       The Sheep Station’s reliance on San Luis to evade these NEPA requirements is

misplaced. The Ninth Circuit there reversed a ruling that the Fish and Wildlife Service (FWS)

violated the Endangered Species Act (ESA) in issuing a Biological Opinion (BiOp) limiting

Bureau of Reclamation operation of the Central Valley Project to reduce impacts on the

threatened San Francisco Bay delta smelt. See San Luis, 747 F.3d at 581–638. The Ninth Circuit

affirmed, however, that FWS did not have to prepare an EIS along with the BiOp, while

Reclamation did have to prepare an EIS. Id. at 641–55. It held that the BiOp did not constitute a

“major federal action” under NEPA since it is advisory, but that Reclamation had to prepare an




                  PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 4
         Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 6 of 22




EIS in determining whether to adopt the BiOp, since Reclamation’s decisions would have on-

the-ground impacts. Id. As San Luis further explained:

       Here, there is no comparable need to require the FWS to prepare an EIS because
       Reclamation stands ready to do so. . . .We see no reason to require a consulting agency
       like the FWS to complete an EIS when an action agency like Reclamation will either (1)
       prepare an EIS when it implements FWS’s proposal or (2) reject FWS’s proposal and
       prepare an EIS on whatever alternative it implements.

Id. at 644. San Luis thus holds diametrically opposite of the Sheep Station’s reading. Because the

Sheep Station here is the “action agency” that will cause on-the-ground impacts by its proposal

to graze on ARS and non-ARS lands, San Luis confirms that the Sheep Station has the NEPA

duty to fully assess potential impacts. Moreover, no other agency “stands ready” to conduct

NEPA analysis of the Sheep Station’s grazing, including on non-ARS lands—the Sheep Station

is proposing the action, and prepared the FEIS. Nothing in NEPA or San Luis allows the Sheep

Station to unilaterally exempt itself from the duty to evaluate all direct and indirect effects of its

proposed action, including of its grazing on non-ARS lands.

       B.      There Are No Other Adequate NEPA Analyses for the Non-ARS Lands.

       As a factual matter, the FEIS also wrongly claimed that the Forest Service and DOE

conducted adequate NEPA analysis to assess the Sheep Station’s proposed action of continuing

“historic and ongoing” grazing on the non-ARS properties. See Plfs’ SOF ¶¶ 10–13. Because this

is untrue, the Sheep Station cannot validly contend that Plaintiffs’ only remedy is to challenge

those other alleged NEPA documents, instead of the FEIS. See Def. Br. at 10–11.

       First, regarding the DOE Mud Lake Feedlot, the Sheep Station now admits that the FEIS

“was partially incorrect” and there was no prior NEPA analysis. See Def. Br. at 8, n.4. But it

suggests this was “harmless error” because it “did not preclude informed decision-making and




                  PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 5
         Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 7 of 22




public participation or otherwise materially affect the substance of the agency’s decision.” Id.,

quoting Ground Zero Ctr. v. U.S. Dep’t of Navy, 860 F.3d 1244, 1252 (9th Cir. 2017).

       The FEIS’s admitted error here was not “harmless.” The Mud Lake Feedlot is located in

priority sage-grouse habitat, where grazing and fencing pose adverse direct and indirect impacts,

including degrading and fragmenting sage-grouse habitat, promoting predation and habitat

abandonment, and creating collision risks. See Plfs. SOF ¶¶ 37–38; AR 31164, 31171–72. The

FEIS never evaluated such potential impacts for the Mud Lake Feedlot at all. See AR 31165–73.

       As numerous cases have confirmed, failure to evaluate potential impacts on sage-grouse

and their habitat is a significant NEPA violation that is not “harmless” error. See, e.g., ONDA v.

Jewell, 840 F.3d 562, 568–70 (9th Cir. 2016) (reversing wind project EIS for wrongly assuming

sage-grouse winter habitat was not present in project area, finding the “inaccurate information

and unsupported assumption materially impeded informed decisionmaking and public

participation”); N. Plains Res. Council v. Surface Transp. Bd., 668 F.3d 1067, 1084–85 (9th Cir.

2011) (failure to gather baseline data and assess impacts of railway line on sage-grouse violated

NEPA, because the “EIS process cannot serve its larger informational role, and the public is

deprived of their opportunity to play a role in the decision-making process”); W. Watersheds

Proj. v. Schneider, 417 F.Supp.3d 1319, 1332–35 (D. Idaho 2019) (enjoining BLM land use

plans that reduced sage-grouse habitat protections, based on NEPA violations that threaten

irreparable harm to public); W. Watersheds Proj. v. Salazar, 843 F.Supp.2d 1105, 1125–28 (D.

Idaho 2012) (“Given the importance of the Great Basin sage grouse population, and the wide-

spread destruction of its habitat and reduction in populations, it was particularly important for the

EA to discuss the scope of their cumulative impact analysis”). Similarly here, because the FEIS

avoided addressing direct or indirect effects of Sheep Station use of the Mud Lake Feedlot,




                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 6
         Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 8 of 22




neither the Court nor the public are informed about how continued use of the Mud Lake Feedlot

might directly and indirectly impact sage-grouse and their priority habitats, confirming the FEIS

error was not “harmless.”

       Second, regarding the Forest Service allotments, the Sheep Station does not dispute that

the FEIS never identified the prior NEPA analyses that it supposedly relied upon, much less

reviewed them for adequacy and recirculated them for public comment, as required by 40 C.F.R.

§ 1506.3(b). See Def. Br. at 10, n.6 (“Sheep Station does not contend that it adopted the

environmental analyses of other agencies” under 40 C.F.R. § 1506.3). Neither does the Sheep

Station refute Plaintiffs’ factual showing that the only NEPA analyses for any of the Forest

Service allotments are the 1996 and 1998 EAs for East Beaver Creek, plus the 2007 “categorical

exclusion” (CE) for Meyers Creek. See Plfs. SOF ¶¶ 10–14; Def. SOF ¶¶ 10–14. The Sheep

Station merely disputes Plaintiffs’ characterization that the 2007 Meyers Creek CE did not

constitute valid NEPA compliance, saying that “[a]pplication of a [CE] is a method of

complying” with NEPA. Def. SOF ¶ 12, citing Alaska Ctr. for Env’t v. U.S. Forest Serv., 189

F.3d 851, 853–54 (9th Cir. 1999).

       While a CE may be a “method of complying” with NEPA in appropriate circumstances,

the facts remain that the Meyers Creek CE was issued more than a decade ago to postpone the

Forest Service’s analysis of grazing impacts and alternatives, under Section 339 of the 2005

Consolidated Appropriations Bill, Pub. L. 108-447; and that 7-page CE did not provide any

“hard look” at direct, indirect, and cumulative impacts or a reasonable range of alternatives. See

Plfs. SOF ¶12; AR 31433. It is also now badly outdated, since Meyers Creek was not grazed for

the last decade, see Plfs. SOF ¶ 20. The Sheep Station does not even try to defend the adequacy

of the 1996 and 1998 EAs for Beaver Creek, which are decades old and outdated and limited in




                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 7
         Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 9 of 22




their discussion of grazing impacts. See Plfs. SOF ¶13. Thus, neither the Meyers Creek CE nor

the older EAs meet the NEPA requirements of taking an up-to-date “hard look” at the direct and

indirect effects of Sheep Station grazing into the future, and do not excuse the Sheep Station’s

refusal to assess such impacts in the FEIS here.

       C.      The FEIS’s Discussion of Non-ARS Properties Does Not Rectify Its Refusal
               To Evaluate Direct and Indirect Effects There.

       Implicitly acknowledging Plaintiffs’ point, the Sheep Station also argues that the FEIS

“contains an extensive discussion of potential effects on non-ARS lands,” pointing to discussion

of Meyers Creek in the FEIS section on grizzly bear and Canada lynx; the discussion of bighorn

sheep impacts on Snakey-Kelly; and the FEIS cumulative effects sections. See Def. Br. at 9. It

further asserts that “Plaintiffs fail to identify any potential effects on non-ARS lands that were

not disclosed in the FEIS.” Id. (emphasis in Sheep Station brief).

       In truth, Plaintiffs have repeatedly alerted the Sheep Station to direct and indirect impacts

of its grazing and related activities on the non-ARS lands, which were never candidly and fully

assessed in the FEIS. See AR 20864, 32349, 32411, 35237, 38298. These include providing

science and studies on potential impacts to grizzly bear, bighorn sheep, and sage-grouse which

the Sheep Station ignored or brushed off in the FEIS. Id.

       The FEIS’s discussion in the grizzly bear section is also demonstrably inadequate under

NEPA to assess direct and indirect effects of Sheep Station grazing on the Meyers Creek

allotment. Under the proposed action (modified Alternative 1), Meyers Creek would be used for

trailing sheep to and from the East Summer Range pasture. See AR 31748–52, 31079–81. The

FEIS discussed the ESA listing history and status of the Greater Yellowstone Ecosystem (GYE)

grizzly bear, and identified management practices the Sheep Station will follow to minimize

potential sheep/grizzly bear conflicts. See AR 31123–42. For the effects of modified Alternative



                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 8
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 10 of 22




1 on grizzly bear, the FEIS repeatedly stated there “have been very few grizzly bear/sheep

encounters pertaining to Sheep Station grazing activities over the last 10 years despite the known

presence of grizzly bears occupying the habitat,” and “[i]n the past five years, there have been no

reported grizzly bear/livestock conflicts on the Forest Service Meyers Creek Allotment.” See AR

31133–36. The FEIS further stated that the “Sheep Station had a total of five grizzly bear/sheep

interactions over a two year period (2007 and 2008) which represents a period where they had

more grizzly bear interactions than typical,” and it projected future grizzly/sheep interactions

under the proposed action at “three encounters per year,” because it said that the encounters

“peaked in 2007 and 2008.” AR 31137. It concluded that adverse effects of grazing under

modified Alternative 1 in terms of encounters “may or may not occur,” and are “small in

comparison to estimated population size” of the GYE grizzly. AR 31137–38.

       But the truth is that Meyers Creek and the East Summer Range allotments were not

grazed by the Sheep Station from 2009 until the FEIS was prepared. See Plfs. SOF ¶¶ 20–21, 25;

Def. SOF ¶¶ 20–21, 25 (undisputed). The FEIS is fundamentally misleading, first, in asserting

that modified Alternative 1 simply “continues” the Sheep Station’s “historic and ongoing”

grazing, including on Meyers Creek and East Summer Range, when those allotments had not

been grazed for a decade before; and, second, in minimizing the likelihood of future

grizzly/sheep conflicts by asserting that there have been “few” encounters in the last ten years

and that 2007-2008 represent a “peak” in conflicts, when grazing has not occurred in the last

decade. Using a false or misleading “baseline” of no grazing during the last decade to claim there

will be no or minimum impacts from re-opening Meyers Creek and East Summer Range to

Sheep Station grazing violates NEPA. See ONDA v. Jewell, 840 F.3d at 568–70; N. Plains Res.

Council, 668 F.3d at 1084–85.




                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 9
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 11 of 22




       Moreover, the FEIS wholly failed to address the larger impacts on GYE grizzly bear of

re-opening Meyers Creek and East Summer Range to Sheep Station grazing under modified

Alternative 1. As stated in the 2017 GYE grizzly annual report (AR 37262), all Forest Service

sheep allotments in the GYE grizzly bear Primary Conservation Area (PCA) have been retired in

the last two decades, except Meyers Creek. AR 37379. This is significant, because the GYE

grizzly bear conservation strategy seeks “to preserve adequate secure habitat for grizzly bears

and reduce negative impacts of human presence” from “motorized access, human development,

and commercial livestock grazing.” AR 37375. To implement that strategy, “[d]omestic sheep

allotments on public lands inside the PCA have largely been phased out since 1998,” with a

“98% net reduction in the area grazed by sheep on public lands.” AR 37379. “Today, only 1

sheep allotment remains active on public land inside the PCA: the Meyers Creek allotment,” but

even it “has consistently been issued a no-use permit since 2008. Consequently, there has been

no domestic sheep grazing on public lands inside the PCA for the past ten years.” Id.

       The FEIS and ROD utterly fail to address the reality of what the Sheep Station has

approved in selecting modified Alternative 1: resuming sheep grazing on the Forest Service’s

Meyers Creek allotment, which allows resumed Sheep Station grazing on the East Summer

Range as well, will reduce the existing protections for GYE grizzly bear within the PCA, set

back progress made under the conservation strategy, and risk far more human/grizzly and

sheep/grizzly encounters than occurred in the last decade, when they were closed. In misstating

the nature of the approved action, and failing to acknowledge how re-opening Meyers Creek and

East Summery Range will undercut the conservation strategy of eliminating public lands sheep

grazing in grizzly bear habitat, the FEIS certainly did not provide an adequate “hard look” at

these direct and indirect impacts relating to the Meyers Creek allotment. See Native Ecosystems




                PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 10
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 12 of 22




Council v. U.S. Forest Serv., 418 F.3d 953, 964–66 (9th Cir. 2005) (finding NEPA violations

where agency used inaccurate and misleading information to avoid a “full and fair discussion of

the potential effects”).

        The FEIS’s discussion of cumulative effects likewise does not make up for its refusal to

assess direct and indirect impacts on the non-ARS lands. The FEIS treated cumulative effects at

larger geographic scales—the GYE for grizzly bear, Upper Snake River region in Idaho and the

Centennials in Montana for bighorn sheep, and IDFG’s Upper Snake River Sage Grouse

Planning Area for sage-grouse. See AR 31139–40, 31159, 31173. Each of these cumulative

effects analyses in the FEIS is cursory and general, and repeats the Sheep Station’s position that

no adverse cumulative effects are expected from any of its activities. Id.

        For sage-grouse, the FEIS’s half-page cumulative effects section merely asserted that the

Sheep Station is “involved in addressing the management strategies and practices that enhance

and conserve rangeland ecosystems under changing environmental conditions,” and stated that

Idaho Power is “currently upgrading its existing transmission lines through the Headquarters

Property” and “no new road construction is planned.” AR 31173. The FEIS thus did not address

cumulative effects to sage-grouse on the non-ARS properties as required by NEPA, such as by

identifying other grazing and fencing in and around the Sheep Station allotments or evaluating

how Sheep Station grazing on both ARS and non-ARS properties could contribute to habitat

degradation, fragmentation, and abandonment. See Great Basin Mine Watch v. Hankins, 456

F.3d 955, 971–74 (9th Cir. 2006) (cumulative effects analysis requires a “quantified assessment”

and “objective quantification of the impacts” from other existing and proposed projects);

Neighbors of Cuddy Mtn. v. U.S. Forest Serv., 137 F.3d 1372, 1379 (9th Cir. 1998) (“quantified

or detailed information is required” to take a hard look at cumulative impacts).




                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 11
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 13 of 22




       In summary, the record before the Court belies the FEIS’s false claim that other agencies

prepared “separate analyses” that adequately evaluated Sheep Station grazing on non-ARS lands.

Indeed, that false assertion about such other NEPA analyses itself violates NEPA, requiring

reversal by this Court. See Native Ecosystems, 418 F.3d at 964–66 (reversing for agency false or

misleading statements).

       II.     PLAINTIFFS’ CHALLENGES REGARDING THE SNAKEY-KELLY
               ALLOTMENTS ARE NOT MOOT, AND UNDERSCORE THAT THE
               FEIS, SIR, AND ROD ARE ARBITRARY AND CAPRICIOUS.

       A.     The Sheep Station Has Not Carried Its Heavy Burden of Showing Mootness.

       The Forest Service’s Snakey-Kelly allotments were historically a significant part of the

Sheep Station’s grazing, and were included within the FEIS’s “proposed action” (modified

Alternative 1) to “continue historic and ongoing” grazing there. See Plfs. SOF ¶¶ 5–8; AR

31012, 31051, 31079-80. The FEIS considered an alternative to close the Snakey-Kelly

allotments (modified Alternative 5), but rejected that alternative because it would reduce the

Sheep Station’s herd by 40% and have a “major impact” on its research program, which it said

was unacceptable. Plfs. SOF ¶ 16; AR 37013–23.

       Just months after the FEIS was issued in July 2017, Magistrate Judge Dale issued an

injunction closing the Snakey-Kelly allotments to Sheep Station grazing that winter because of

threats posed to bighorn sheep. W. Watersheds Proj. v. U.S. Forest Serv., No. 1:17-CV-434-

CWD, 2017 WL 5571574 (D. Idaho Nov. 20, 2017). In June 2018, the Forest Service agreed to a

settlement closing them indefinitely until it performs new NEPA analysis. Id., ECF No. 44-1.

       In the July 2018 SIR, the Sheep Station did not even mention Judge Dale’s ruling, only

the Forest Service decision not to graze Snakey-Kelly until new NEPA is done. See AR 37008.

Yet the SIR stated that “[i]f and when the Forest Service Snakey-Kelly allotments become




                PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 12
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 14 of 22




available, grazing will resume as described under alternative 1 of the FEIS.” AR 37012

(emphasis added). The ROD similarly stated that grazing on Snakey-Kelly “will not be utilized

(i.e., no sheep grazing will occur) until the Forest Service authorizes use for grazing.” AR 37018

(emphasis added). Remarkably, the Sheep Station’s brief ignores these SIR and ROD statements

in arguing that Plaintiffs’ claims over Snakey-Kelly are supposedly “moot.” See Def. Br. at 8–9.

       A claim is moot if it “has lost its character as a live controversy,” and whether “a live

controversy exists depends on whether we can grant effective relief.” Indep. Living Ctr. of S.

Cal. v. Maxwell-Jolly, 590 F.3d 725, 727 (9th Cir. 2009) (quotation omitted). The “party

asserting mootness bears a ‘heavy’ burden; a case is not moot if any effective relief may be

granted.” Karuk Tribe of Cal. v. U.S. Forest Serv., 681 F.3d 1006, 1017 (9th Cir. 2012) (en banc)

(emphasis in original). Even where an action may be mostly completed, a NEPA claim is not

moot if a court can grant “any effective relief for the alleged harm,” including remand for further

NEPA analysis of possible mitigation or other measures. Neighbors of Cuddy Mountain v.

Alexander, 303 F.3d 1059, 1065 (9th Cir. 2002) (citing Cantrell v. City of Long Beach, 241 F.3d

674, 678 (9th Cir. 2001)).

       Here, the Sheep Station is relying on the FEIS and ROD to authorize its sheep grazing on

all ARS and non-ARS allotments, including Snakey-Kelly, into the indefinite future. The Forest

Service’s interim closure of Snakey-Kelly has not changed that authorization, as the SIR and

ROD expressly state. By ignoring its own decision documents that approve sheep grazing on the

Snakey-Kelly allotments once the Forest Service may reopen them, the Sheep Station has failed

to carry its heavy burden to demonstrate mootness.

       Moreover, based on the NEPA violations shown by Plaintiffs, the Court can provide

Plaintiffs with effective relief over the FEIS’s NEPA violations, including its inadequate




                PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 13
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 15 of 22




treatment of alternatives and impacts of grazing on Snakey-Kelly. The proper remedy for the

NEPA violations is a remand for the Sheep Station to prepare an updated and accurate NEPA

analysis of its future grazing plans. And upon remand, the Sheep Station must candidly reassess

its prior conclusion that closing the Snakey-Kelly allotments is unacceptable because of impacts

on the Sheep Station’s research, and consider a full range of alternatives that do not misleadingly

weight the scale in favor of resuming “historic” grazing on ARS and non-ARS lands.

       B. The SIR Did Not Take The “Hard Look” NEPA Requires.

       Moreover, the SIR—which the Sheep Station relied upon in concluding that the FEIS was

adequate and in approving the ROD, despite the Snakey-Kelly closure—is itself arbitrary and

capricious and violates NEPA’s “hard look” requirement, further confirming that the Court may

grant relief to Plaintiffs in reversing the FEIS, SIR, and ROD and remanding for full NEPA

compliance. See First Amended Complaint (ECF No. 3), ¶¶ 109–114 & Prayer for Relief ¶¶ b–c

(challenging SIR, and requesting reversal and remand of FEIS, SIR, and ROD).

       An agency must prepare a supplemental NEPA analysis if there remains a major federal

action to occur and new information shows that the remaining action will affect the quality of the

human environment in a significant manner or to a significant extent not already considered. 40

C.F.R. § 1502.9(c)(ii); Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 374 (1989). The agency

must take a “hard look” at the new information to assess whether NEPA supplementation is

necessary. Id. It must “be alert to new information that may alter the results of its original

environmental analysis, and ‘continue to take a hard look at the environmental effects of [its]

planned action, even after a proposal has received initial approval’.” Friends of the Clearwater v.

Dombeck, 222 F.3d 552, 557–58 (9th Cir. 2000) (quoting Marsh, 490 U.S. at 374).




                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 14
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 16 of 22




       In determining whether supplemental NEPA analysis is required, an agency may conduct

an internal evaluation of the new information, such as the July 2018 SIR that the Sheep Station

prepared here. N. Idaho Cmty. Action Network v. U.S. Dep’t of Transp., 545 F.3d 1147, 1157

(9th Cir. 2008). But such evaluation still must take a “hard look” at the new information to

determine whether supplemental NEPA is necessary, and make a reasoned decision based on its

evaluation of the significance or lack of significance of the new information. Friends of the

Clearwater, 222 F.3d at 557.

       Here, the Sheep Station’s SIR failed to take the required “hard look” or provide a

“reasoned decision” in assessing the Snakey-Kelly closure and how it affected the FEIS’s

analysis of impacts and alternatives. See AR 377008-12. As noted above, the SIR failed even to

mention Judge Dale’s injunction order or its reasoning—which found that risks of disease

transmission from domestic sheep to the South Beaverhead bighorn sheep herd were far greater

than the Forest Service and Sheep Station had admitted. See W. Watersheds Proj., supra, 2017

WL 5571574 at *11–14. Yet the FEIS made the same faulty assertions about the South

Beaverhead herd supposedly being too distant from Sheep Station sheep grazing, and about the

supposed effectiveness of “best management practices” in reducing risks of disease transmission

to the bighorn, that Judge Dale rejected. See AR 31062–63, 31157–59.

       Specifically, the FEIS asserted that bighorn herds “are known to occupy the west side of

the Beaverhead Mountains in the winter months, while the Sheep Station grazes domestic sheep

on the east side of the Beaverheads (Snakey-Kelly Allotments) November through January.” AR

31157. While the FEIS noted “this suggests potential for contact between wild and domestic

sheep . . . [which] could result in negative effects to the Beaverhead herds if the contact resulted

in disease transmission,” it nevertheless concluded that “[m]easures are in place to minimize




                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 15
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 17 of 22




contacts” and “minimize this risk.” AR 31157–58. It also asserted that cumulative effects of its

sheep grazing would be insignificant, and “bighorn populations are expected to continue in their

current condition and trend, regardless of which alternative is selected.” AR 31159.Yet the SIR

mentioned none of these aspects of the FEIS, which were revealed to be false or at least highly

questionable following Judge Dale’s ruling and the Forest Service’s interim closure of the

Snakey-Kelly allotments. See AR 377008-12. The SIR thus failed the “reasoned decision” test.

       Neither did the SIR reexamine the FEIS’s assertions that closing Snakey-Kelly would

require a major herd reduction and pose unacceptable impacts to Sheep Station research. The

SIR simply stated that, while the Snakey-Kelly allotments remain closed, the Sheep Station’s

“flock inventory will be reduced from the targeted 3,000 mature sheep but remain within the

range that is necessary to accomplish research objectives,” an unspecified “proportion of the

sheep that would normally be scheduled to graze Snakey-Kelly allotments will be maintained at

the headquarters unit,” and the “remaining proportion . . . will be placed in the care of the

University of Idaho for temporary re-location” to unspecified locations, which “is not within the

authority of the [Sheep Station] to determine.” AR 37009. The SIR then asserted that “these

interim actions do not exceed the magnitude of use or the environmental effects that were

considered in the analysis for the headquarters unit” and “falls [sic] within the maximum

potential environmental effects” considered in the FEIS. Id.

       The SIR thus entirely failed to reassess the FEIS’ analysis about why modified

Alternative 5, to close the Snakey-Kelly allotments, was unacceptable. According to the FEIS,

such closure would have unacceptable adverse impacts to its herd size and research activities.

But the SIR failed to explain how its sheep grazing patterns and research projects would change

from the “proposed action” in modified Alternative 1 in light of the Forest Service’s settlement




                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 16
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 18 of 22




that closed Snakey-Kelly. And it failed to evaluate how placing more sheep on Headquarters for

longer times, or different times of the year, could impact sage-grouse on the Headquarters

property, particularly during breeding, nesting, and brood-rearing seasons.

       The cursory assertions of the SIR thus do not meet the “hard look” and “reasoned

decision” requirements of NEPA and the APA. See Metcalf v. Daley, 214 F.3d 1135, 1141 (9th

Cir. 2000) (agency “hard look” must be “taken objectively and in good faith, not as an exercise

in form over substance, and not as a subterfuge designed to rationalize a decision already

made”). The Court should hold the SIR to be arbitrary and capricious along with the FEIS and

ROD, and remand for the Sheep Station to prepare a new and adequate NEPA analysis that

candidly assesses and discloses how the Snakey-Kelly closure may affect its future sheep grazing

plans and management.

       III.    THE FEIS MISLEADINGLY DESCRIBED THE PROPOSED ACTION,
               AND WRONGLY DOWNPLAYED IMPACTS TO SENSITIVE SPECIES
               WHILE OVERSTATING ITS “RESEARCH MISSION.”

       As noted above, the Sheep Station and ASI try to fault Plaintiffs for pointing out that the

Sheep Station has outlived its usefulness and its funding has been proposed to be eliminated in

many recent appropriations requests, asserting that NEPA “does not provide for judicial review

of congressional priorities” nor “require a discussion of the societal value of the Sheep Station’s

research.” See Def. Br. at 1, 6; ASI Br. at 1-3.

       Of course, Plaintiffs do not suggest the Court should review congressional funding

decisions or “priorities.” But what the Court does review is whether the FEIS and ROD complied

with NEPA by accurately and fully considering all relevant factors and a reasonable range of

alternatives. See Kraayenbrink, 632 F.3d at 491–93. This means the “societal importance” of the

Sheep Station’s research is not beyond the scope of NEPA analysis required here. As the CEQ




                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 17
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 19 of 22




regulations explain, when “economic or social and natural or physical environmental are

interrelated,” the NEPA analysis must discuss “all of these effects on the human environment.”

40 C.F.R. § 1508.14.

       Here, the FEIS and ROD rely on misleading assertions about the supposed importance of

continuing historic grazing to serve the Sheep Station’s “research mission,” and to reject all

alternatives to close some or all of the Sheep Station’s grazing allotments that would avoid or

reduce wildlife conflicts. See AR 31011–13, 31031–32, 31088–92 (FEIS); AR 37018–24 (ROD).

Indeed, the FEIS flatly misrepresented the proposed action (modified Alternative 1) in claiming

it was “no new federal action, just a continuation of the historical and ongoing grazing and

associated activities,” AR 31079, without acknowledging the allotment closures beginning in

2009 when it halted sheep grazing on the Meyers Creek and East Summer Range allotments

pending ESA consultation, and in 2013 when it agreed to halt use of Meyers Creek and the East

and West Summer Ranges for several years until legal and environmental issues were resolved.

See Plfs. SOF ¶¶ 20–25; Def. SOF ¶¶ 20–25.

       How did those closures affect the Sheep Station’s ongoing research projects over the last

decade, or its potential future research? The Court, Plaintiffs, and the public have no idea,

because the FEIS ducked addressing those questions. Similarly, as discussed above, the SIR and

ROD also avoided addressing how the Snakey-Kelly closure might affect the Sheep Station’s

ongoing and future research activities, much less reevaluate the FEIS’s assertions that closing

those allotments would pose major and unacceptable impacts to Sheep Station research. The

false and misleading portrait of the selected alternative (modified Alternative 1) as “continuing

historic and ongoing grazing” thus confirms Plaintiffs’ showing that the Sheep Station failed to

accurately and fairly evaluate alternatives, violating NEPA. See Plfs. Br. at 17–19.




                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 18
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 20 of 22




       The FEIS also improperly minimized potential impacts to sensitive wildlife species in

countless ways, only some of which were identified in Plaintiffs’ opening brief and SOF. Its

discussion of the Lionhead bighorn sheep herd in Idaho is just one example. The FEIS’s Figure

37 shows this herd area right next to the East Summer Range, see AR 31156, and the record

confirms it is located less than 1.5 miles from East Summer, 3 miles from Meyers Creek, and 9

miles from the West Summer Range. AR 20875. Yet the FEIS stated—erroneously—that the

Lionhead herd “is separated from the East and West Summer Ranges . . . by a distance of

approximately 20 miles,” AR 31155. The FEIS then dismissed the likelihood of adverse impacts

from Sheep Station grazing by reiterating that the “Hilgard bighorn herd in Montana (Lionhead

Herd in Idaho) is over 17 miles away from the nearest ARS property (Summer East pasture)” and

“[i]nteraction between domestic sheep on ARS properties and existing bighorn sheep herds is not

known or expected to occur.” AR 31159.

       The Sheep Station argues that the Court must defer to its “scientific expertise and

judgment” here, because the Sheep Station supposedly decided that Montana had “more

complete and reliable data” about the Lionhead/Hilgard bighorn herd. See Def. Br. at 18. But the

point of the FEIS is to candidly disclose and evaluate all potential adverse impacts—not pick and

choose among state agency wildlife data to downplay potential adverse impacts and promote the

agency’s pre-determined outcome. See Kraayenbrink, 632 F.3d at 492 (NEPA requires a

“discussion of adverse impacts that does not improperly minimize negative side effects”).

       Similarly, with respect to grizzly bears, the Sheep Station defends the FEIS’s failure to

provide any telemetry or other monitoring data after 2009 by arguing that closure of Meyers

Creek in 2009 was mentioned, and the FEIS assumed that it and the East and West Summer

Ranges may be occupied by grizzly bear. See Def. Br. at 14–17. But the level of potential grizzly




                PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 19
        Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 21 of 22




bear presence and use of these areas is critical to understanding the severity of risks posed by

Sheep Station grazing on them. Grizzly bears could be impacted directly on those allotments by

coming into contact with the sheep or their herders, and indirectly by the sheep/human presence

causing them to avoid or abandon the habitat. Knowing how extensive grizzly bear use and

activities are on those allotments is vital to assessing potential impacts, which the FEIS did not

provide in relying on stale data and assumptions that conflicts would be avoided or minimized,

again requiring reversal. See WildEarth Guardians v. Montana Snowmobile Ass’n, 790 F.3d 920,

924–27 (9th Cir. 2015); N. Plains Res. Council, 668 F.3d at 1084–87 (both reversing where

agency NEPA analysis relied on inadequate or stale wildlife data to evaluate potential impacts).

       In the end, the Court must evaluate the FEIS, SIR, and ROD in their entirety to determine

whether the Sheep Station took the “hard look” at effects and alternatives that NEPA requires,

and whether they provide the “detailed relevant information concerning significant

environmental impacts” needed to foster informed decision-making. WildEarth, 790 F.3d at 924

(quoting Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 249 (1989)). The Court

must “strictly interpret the procedural requirements in NEPA [and the implementing regulations]

to the fullest extent possible consistent with the policies embodied in NEPA.” Id. at 924. The

Sheep Station has failed those NEPA tests, requiring the Court to reverse and remand for the

Sheep Station to prepare a fully NEPA-compliant EIS and ROD.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that this Court grant their motion

for summary judgment and reverse and remand the FEIS, SIR, and ROD.

   DATED: April 9, 20120              Respectfully submitted,

                                      /s/ Laird J. Lucas
                                      Laurence (“Laird”) J. Lucas (ISB # 4733)



                 PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 20
       Case 1:19-cv-00065-REB Document 31 Filed 04/09/20 Page 22 of 22




                                 Bryan Hurlbutt (ISB # 8501)
                                 Garrison Todd (ISB # 10870)

                                 Attorneys for Plaintiffs



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 9, 2020, I electronically filed the foregoing
PLAINTIFFS’ COMBINED REPONSE/REPLY SUMMARY JUDGMENT BRIEF through the
CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

Christine England
Assistant U.S. Attorney
christine.england@usdoj.gov

Caroline Lobdell
clobdell@wrlegal.org

Cherese De’Dominiq McLain
cdm@msbtlaw.com
                                                /s/ Laird J. Lucas_________
                                                Laurence (“Laird”) J. Lucas




               PLAINTIFFS’ RESPONSE/REPLY SUMMARY JUDGMENT BRIEF – 21
